

113 HR 3560 IH: Universal Racial Profiling Elimination Standards, and Procedures for Effective Constitutional Rights Training Act
U.S. House of Representatives
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3560IN THE HOUSE OF REPRESENTATIVESNovember 20, 2013Mr. Horsford (for himself, Mr. Conyers, and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo mandate the basic educational, regulatory, and management actions necessary for the prevention of racial profiling practices by law enforcement.1.Short title; table of contents(a)Short titleThis Act may be cited as the Universal Racial Profiling Elimination Standards, and Procedures for Effective Constitutional Rights Training Act or the Universal RESPECT Act.(b)Table of ContentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Title I—PROHIBITION OF RACIAL PROFILING AND REVIEW OF FEDERAL PRACTICES IN LAW ENFORCEMENTSec. 101. Prohibition.Sec. 102. Review of Federal practices in law enforcement.Title II—LAW ENFORCEMENT EDUCATION REFORMSSec. 201. The Federal Law Enforcement Training Center.Sec. 202. The Federal Law Enforcement Training Accreditation Board.Sec. 203. State law enforcement officer standards and training authorities.Title III—PROHIBITION ON RACIAL PROFILINGSec. 301. Recipients of Department of Homeland Security grants for law enforcement.Title IV—LAW ENFORCEMENT RACIAL PROFILING REVIEW, OVERSIGHT, AND REVIEWSec. 401. Officer for civil rights and civil liberties.Sec. 402. Enforcement—civil rights compliance.Title V— DATA COLLECTION AND REPORTINGSec. 501. Data collection.Sec. 502. Reporting to Congress.Title VI—CONSTRUCTION, SEVERABILITY, AND EFFECTIVE DATESec. 601. Construction; severability.Sec. 602. Effective date.Title VII—DEFINITIONSSec. 701. Definitions.IPROHIBITION OF RACIAL PROFILING AND REVIEW OF FEDERAL PRACTICES IN LAW ENFORCEMENT101.ProhibitionNo Federal law enforcement agent shall engage in racial profiling.102.Review of Federal practices in law enforcement(a)In generalNot later than 1 year after the date of enactment of this Act—(1)the Attorney General shall review all applicable law enforcement policies and procedures to ensure that they are sufficient to eliminate the practice of racial profiling as defined in this Act, while performing official law enforcement duties; and(2)the Secretary of Homeland Security shall ensure that no recipient of covered Federal law enforcement assistance, as defined in title VII of this Act, engages in racial profiling.(b)The Advisory BoardThe Attorney General shall conduct the review in consultation with an Advisory Board comprised of stakeholders including representatives from Federal, State, and local law enforcement agencies, POST Commissions, law enforcement labor organizations, and professional, research, and civil rights and civil liberty organizations.(c)Updates publishedThe Attorney General or Secretary of Homeland Security may publish in the Federal Register updates to covered programs in accordance with this Act.IILAW ENFORCEMENT EDUCATION REFORMS201.The Federal Law Enforcement Training CenterNot later than 2 years after the enactment of this Act, the Secretary of Homeland Security, acting through the Officer for Civil Rights and Civil Liberties and the Director of the Federal Law Enforcement Training Center, shall develop and incorporate any necessary changes to all training, curriculum, and professional certification classes provided by the Federal Law Enforcement Training Center to ensure consistency with the requirements of this Act.202.The Federal Law Enforcement Training Accreditation Board(a)In generalNot later than 2 years after the enactment of this Act, the Secretary of Homeland Security, acting through the Officer for Civil Rights and Civil Liberties and the Director of the Federal Law Enforcement Training Center, and in consultation with the Federal Law Enforcement Training Accreditation Board and the Advisory Board, shall develop and incorporate any necessary changes to all training, curriculum, and professional certification classes to ensure consistency with the requirements of this Act.(b)Model practicesThe Secretary of Homeland Security, acting through the Director of the Federal Law Enforcement Training Center shall identify, develop, and update as necessary, model practices that prevent racial profiling practices. The Board shall widely disseminate to, and incorporate these practices into the law enforcement community through the Federal Law Enforcement Training Accreditation Model Practice Clearinghouse and other means.(c)AccreditationThe Federal Law Enforcement Training Accreditation Board, in consultation with the Officer for Civil Rights and Civil Liberties, shall develop a standard of review of anti-racial profiling components of law enforcement training curricula. The Federal Law Enforcement Training Accreditation Board shall incorporate into the accreditation process a review that shall include at a minimum—(1)the sufficiency of the anti-racial profiling training curriculum;(2)procedures implemented by the applicant to identify racial profiling practices by the applicant, if any;(3)procedures implemented by the applicant to prevent racial profiling practices by the applicant, or its individual agents or officers;(4)the sufficiency of the applicant’s remedial measures and disciplinary guidelines to prevent racial profiling practices; and(5)the capacity of the applicant to collect and maintain civil rights data as defined by title VII of this Act.(d)DenialThe Board shall deny accreditation or reaccreditation to academies, programs, and instructors not meeting the Federal Law Enforcement Training Accreditation Board’s standards prepared under subsection (c).203.State law enforcement officer standards and training authorities(a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Homeland Security, acting through the Office for State and Local Government Coordination established under Section 361 of the Homeland Security Act of 2002 (6 U.S.C. 361) and the Officer for Civil Rights and Civil Liberties shall review the Peace Officer Standards and Training or equivalent program of the States, as defined in title VII of this Act, to assess the anti-racial profiling education component of these curricula. The Secretary shall notify States of deficiencies in the curriculum that do not meet the minimum anti-racial profiling standards developed by the Federal Law Enforcement Training Accreditation Board.(b)AssistanceThe Secretary of Homeland Security shall make available to the States assistance to develop sufficient curriculum to meet minimum anti-racial profiling standards.IIIPROHIBITION ON RACIAL PROFILING301.Recipients of Department of Homeland Security grants for law enforcement(a)In generalSection 603 of the Homeland Security Act of 2002 (6 U.S.C. 603) is amended by inserting after subsection (a) the following:(b)State, local, and tribal government recipients of grants under sections 604 through 607 of this title shall certify that they do not engage in racial profiling.. (b)In generalThe Secretary of Homeland Security, acting through the Officer for Civil Rights and Civil Liberties and the Federal Law Enforcement Training Center, shall develop guidance, outreach, training, and programs that include civil rights and civil liberties training, in particular those designed to prevent racial profiling.(c)TrainingNot later than one year after the date of enactment of this subtitle, the Secretary of Homeland Security, acting through Department officials, shall develop and distribute to State, local, and tribal authorities, courses and materials that comply with the Grant Programs Directorate Information Bulletin No. 373 or successor bulletin for integration into the curricula for recruits and recurrent training for experienced law enforcement officers.(d)Grant PreapprovalBeginning with grants provided for fiscal year 2014, grant guidance for grants under sections 604 through 607 of the Homeland Security Act of 2002 shall inform recipients that expenditures on any training, programs, presentations, and speakers that are acquired from an entity other than the Department, must be approved, in advance, by the Chief Privacy Officer and the Office for Civil Rights and Civil Liberties.(e)AssistanceThe Secretary of Homeland Security shall make available to the States assistance to develop sufficient curriculum to meet minimum anti-racial profiling standards.IVLAW ENFORCEMENT RACIAL PROFILING REVIEW, OVERSIGHT, AND REVIEW401.Officer for civil rights and civil liberties(a)In generalThe Officer for Civil Rights and Civil Liberties of the Department of Homeland Security shall be granted primary jurisdiction over all matters relating to the review, implementation, and oversight of the requirements of this Act.(b)Investigation of complaintsSection 705 of the Homeland Security Act of 2002 (6 U.S.C. 705) is amended—(1)in subsection (a), by striking paragraph (6) and inserting the following:(6)investigate complaints and information indicating possible abuses of civil rights or civil liberties by employees and officials of the Department or that are related to Departmental activities unless the Inspector General of the Department determines that such a complaint or such information should be investigated by the Inspector General and, using the information gained by such investigations, make recommendations to the Secretary and directorates, offices, and other components of the Department for improvements in policy, supervision, training, and practice related to civil rights or civil liberties, or for the relevant office to review the matter and take appropriate disciplinary or other action; and(7)review and assess information alleging abuses of civil rights, civil liberties, and racial and ethnic profiling by law enforcement agencies receiving grants or assistance from the Department of Homeland Security.;(2)by redesignating subsection (b) as subsection (e); and(3)by inserting after subsection (a) the following:(b)Investigation of complaintsThe head of each directorate, office, or component of the Department and the head of any other executive agency shall ensure that the directorate, office, or component provides the Officer for Civil Rights and Civil Liberties with speedy access, and in no event later than 30 days after the date on which the directorate, office, or component receives a request from the Officer, to any information determined by the Officer to be relevant to the exercise of the duties and responsibilities under subsection (a) or to any investigation carried out under this section, whether by providing relevant documents or access to facilities or personnel.(c)Subpoenas(1)In generalIn carrying out the duties and responsibilities under subsection (a) or as part of an investigation carried out under this section, the Officer for Civil Rights and Civil Liberties may require by subpoena access to—(A)any institution or entity outside of the Federal Government that is the subject of or related to an investigation under this section; and(B)any individual, document, record, material, file, report, memorandum, policy, procedure, investigation, video or audio recording or other media, or quality assurance report relating to any institution or entity outside of the Federal Government that is the subject of or related to an investigation under this section.(2)Issuance and serviceA subpoena issued under this subsection shall—(A)bear the signature of the Officer for Civil Rights and Civil Liberties; and(B)be served by any person or class of persons designated by the Officer or an officer or employee designated for that purpose.(3)EnforcementIn the case of contumacy or failure to obey a subpoena issued under this subsection, the United States district court for the judicial district in which the institution, entity, or individual is located may issue an order requiring compliance. Any failure to obey the order of the court may be punished by the court as contempt of that court.(4)Use of informationAny material obtained under a subpoena issued under this subsection—(A)may not be used for any purpose other than a purpose set forth in subsection (a);(B)may not be transmitted by or within the Department for any purpose other than a purpose set forth in subsection (a); and(C)shall be redacted, obscured, or otherwise altered if used in any publicly available manner to the extent necessary to prevent the disclosure of any personally identifiable information..402.Enforcement—civil rights compliance(a)The Officer for Civil Rights and Civil LibertiesThe Officer for Civil Rights and Civil Liberties may—(1)request the assistance of the Inspector General to investigate compliance with civil rights protection standards and complaints of racial profiling by law enforcement agencies in contravention of the requirements of this Act;(2)suspend the eligibility of State, local or tribal law enforcement agency to receive, or revoke grants for violations of the requirements of this Act, until such time that the practices of the agency are brought into compliance with this Act; and(3)suspend the eligibility of State, local or tribal law enforcement agency to receive training at Federal law enforcement training facilities for violations of the requirements of this Act, until such time that the practices of the agency are brought into compliance with this Act.(b)RemedyThe United States, or an individual injured by racial profiling, may enforce this title in a civil action for declaratory or injunctive relief, filed either in a State court of general jurisdiction or in a district court of the United States.(c)PartiesIn any action brought under this title, relief may be obtained against—(1)any governmental body that employed any law enforcement agent who engaged in racial profiling;(2)any agent of such body who engaged in racial profiling; and(3)any person with supervisory authority over such agent.(d)Nature of proofProof that the routine or spontaneous investigatory activities of law enforcement agents in a jurisdiction have had a disparate impact on racial, ethnic, or religious minorities shall constitute prima facie evidence of a violation of this title.(e)Attorney’s feesIn any action or proceeding to enforce this title against any governmental body, the court may allow a prevailing plaintiff, other than the United States, reasonable attorney’s fees as part of the costs, and may include expert fees as part of the attorney’s fee.V DATA COLLECTION AND REPORTING501.Data collection(a)Data collection by law enforcement entitiesLaw enforcement entities receiving grants or training from the Department of Homeland Security shall—(1)collect data on all routine or spontaneous investigatory activities;(2)provide that the data collected shall—(A)be collected by race, ethnicity, national origin, gender, and religion, as perceived by the law enforcement officer;(B)include the date, time, and location of such investigatory activities;(C)include detail sufficient to permit an analysis of whether a law enforcement agency is engaging in racial profiling; and(D)not include personally identifiable information;(3)utilize a standardized form, developed in coordination with the Department of Justice, that shall be made available to law enforcement agencies for the submission of collected data;(4)compile data on the standardized form made available under paragraph (3), and submit the form to the Officer for Civil Rights and Civil Liberties;(5)maintain all data collected under this Act for not less than 4 years; and(6)protect the privacy of individuals whose data is collected by—(A)limiting the use and disclosure of the data collected under this Act to the purposes set forth in this Act;(B)except as otherwise provided in this Act, limiting access to the data collected under this Act to those Federal, State, local, or tribal employees or agents who require such access in order to fulfill the purposes for the data set forth in this Act;(C)requiring contractors or other non-governmental agents who are permitted access to the data collected under this Act to sign use agreements incorporating the use and disclosure restrictions set forth in subparagraph (A); and(D)requiring the maintenance of adequate security measures to prevent unauthorized access to the data collected under this Act.(b)Data Collection by the Officer for Civil Rights and Civil LibertiesThe Officer for Civil Rights and Civil Liberties shall receive and maintain data from the States on—(1)the implementation of racial profiling education curricula in State Peace Officer Standards and Training or equivalent State-level program peace officer certification;(2)the adoption rate by State Peace Officer Standards and Training programs, of the Federal Law Enforcement Training Accreditation Board model practices on racial profiling;(3)the number of credible complaints of improper racial profiling practices filed against State law enforcement entities, as collected under section 301(c)(3);(4)the disposition of complaints of improper racial profiling practices filed against State law enforcement entities, as collected under section 301(c)(3);(5)the disciplinary action by State law enforcement entities against officers and agents adjudicated guilty of improper racial profiling practices, as collected under section 301(c)(3); and(6)other relevant data submitted to other agencies.502.Reporting to CongressSection 345 of the Homeland Security Act of 2002 (6 U.S.C. 345) is amended in subsection (b), by inserting the following: The report shall include a section related to the enforcement of the Universal RESPECT Act..VICONSTRUCTION, SEVERABILITY, AND EFFECTIVE DATE601.Construction; severabilityIf any provision of this Act or any amendment made by this Act, or any application of such provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of the provisions of this Act and the amendments made by this Act and the application of the provision or amendment to any other person or circumstance shall not be affected.602.Effective dateThis Act shall take effect 1 year after the date of enactment.VIIDEFINITIONS701.DefinitionsIn this Act:(1)Racial profilingThe term racial profiling means the practice of a law enforcement agent or agency relying, to any degree, on race, ethnicity, national origin, gender, or religion in selecting which individual to subject to routine or spontaneous investigatory activities or in deciding upon the scope and substance of law enforcement activity following the initial investigatory procedure, except when there is trustworthy information, relevant to the locality and timeframe, that links a person of a particular race, ethnicity, national origin, gender, or religion to an identified criminal incident or scheme.(2)Routine or spontaneous investigatory activitiesThe term routine or spontaneous investigatory activities means the following activities by a law enforcement agent:(A)Interviews.(B)Traffic stops.(C)Pedestrian stops.(D)Frisks and other types of body searches.(E)Consensual or nonconsensual searches of the persons, property, or possessions (including vehicles) of individuals using any form of public or private transportation, including motorists and pedestrians.(F)Data collection and analysis, assessments, and predicated investigations.(G)Inspections and interviews of entrants into the United States that are more extensive than those customarily carried out.(H)Immigration-related workplace investigations.(I)Such other types of law enforcement encounters about which statistical information is compiled for or by the Federal Bureau of Investigation or the Department of Justice Bureau of Justice Statistics.(3)SecretaryThe term Secretary means the Secretary of the Department of Homeland Security.(4)StateThe term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States.(5)Federal law enforcement assistanceThe term Federal law enforcement assistance means grants, infrastructure development, endowments, or training provided by the Federal Government to State, local, or Indian tribal law enforcement entities, as determined by the Secretary.(6)Law enforcement entityThe term law enforcement entity means any Federal, State, local, or Indian tribal public agency or department engaged in the prevention, detection, or investigation of violations of criminal, immigration, or customs laws.(7)Law enforcement agentThe term law enforcement agent means any Federal, State, local, or Indian tribal official responsible for enforcing criminal, immigration, or customs laws, including police officers and other agents of a law enforcement agency.(8)Covered programsThe term covered programs means any grant issued under sections 604 through 607 of the Homeland Security Act of 2002, or training at any Federal law enforcement training facility under the jurisdiction of the Department of Homeland Security.(9)Peace officer standards and trainingThe term State Peace Officer Standards and Training or POST means all training or certification required for licensure of State and local law enforcement officers within a State. The term shall be used synonymously with State programs of differing names.